internal_revenue_service department of the ond significant index no washington dc 2uzca person ta gantart- tala bamn kiambine pet realytear date jul 2m in re this letter constitutes notice that with respect to the above-named defined benefit pension pian conditional waivers of the excise_tax under sec_4971 of the internal_revenue_code have granted for the tax years ended date-1999 percent been the conditional waivers of the percent excise_tax have been granted in accordance with b of the employee_retirement_income_security_act_of_1974 erisa these conditional excise_tax waivers have been granted is equal to percent of the contribution which would otherwise be required to reduce the balance in the funding_standard_account to zero as of the end of the plan years ending june these three the penalties and interest associated solely with respect to the excise_taxes under sec_4971 of the code will be zero of course because we have waived the excise_tax for the amount for which years the business hardship does not appear to be temporary as evidenced by an absence of income in the last several years terminated president following two conditions also the only person covered by the plan is the company however these waivers are being granted subject_to the the plan is being the company is to pay the percent excise_tax under sec_4971 of the code for the plan_year ended date and the company is to file for termination of the plan within one year from the date of this letter you agreed to these conditions in your email message of date if_either of these conditions is not met this waiver is retroactively null and void the minimum_funding_standard under code sec_412 and erisa sec_302 will apply to the plan for the three plan years ended date-1999 based on the information submitted there are accumulated funding deficiencies as of june for the plan on which a tax is imposed under code sec_4971 the information furnished indicates that the company has paid the excise_tax for the plan years ended june and related to employee benefit plans with instructions should be used to file the required return when paying the tax for the plan_year ended june the enclosed form_5330 return of the excise_taxes lo this rulin k g is directed only to the taxpayer that requested it section of the code provides that others may not use it as precedent we have sent a copy to the employee_plans classification manager in we have also sent a copy to of the appeals_office we have also sent a copy to of the tax exempt and government entities counsel office_of_chief_counsel in sincerely tla f- james holland jr manager employee_plans actuarial group tax_exempt_and_government_entities_division enclosure sec_3h
